Citation Nr: 0517467	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  95-24 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1969 to 
December 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

By way of procedural background, the Board notes that the 
veteran's claim was previously before the Board, and was 
remanded in March 1999 and September 2003.  In September 
2003, the Board also reopened the veteran's claim for service 
connection.  Therefore, while the veteran was previously 
denied service connection for a psychiatric disorder, we will 
not address this matter as a claim requiring receipt of new 
and material evidence and will, instead, evaluate the claim 
on its merits.  The RO has since undertaken all of the 
additional development required by the previous remands, and 
the claim is properly before the Board at this time.


FINDINGS OF FACT

1.  The veteran received no awards or decorations denoting 
engagement in combat during active military service, and no 
evidence reflects that he engaged in combat during active 
military service.

2.  The preponderance of the credible and probative evidence 
of record is against a finding that the veteran had PTSD 
which could be associated with his military service, or with 
any verified stressor event in service which could support a 
diagnosis of PTSD.


CONCLUSION OF LAW

The claim for service connection for PTSD is denied.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's military personnel record, on DA Form 20, shows 
that he entered active duty in the U.S. Army in February 1969 
and, after completing training and several duty assignments, 
was assigned to service in the Republic of Vietnam from March 
1971 to December 1971.  His military occupational specialty 
was as a combat engineer, 12B20, and he was sent to Vietnam 
as a bridge specialist.  He was awarded the National Defense 
Service Medal (NDSM) and the Vietnam Service Medal (VSM).

July and August 1971 service records show the veteran was 
admitted for post-traumatic vomiting following a truck 
accident in which he was the driver and was thrown against 
the steering wheel.  He had incurred trauma to his abdomen.  
There was no loss of consciousness.  When the veteran was 
examined upon separation from service in December 1971, no 
psychiatric abnormality was complained of by the veteran or 
noted by the examiner.

VA outpatient records dated from December 1979 to December 
1990 show the veteran was treated for depression and 
borderline personality disorder, among other physical 
disorders. 

VA hospitalization records show the veteran was admitted from 
January to March 1980 and from March to April 1981, and was 
released with the diagnosis of a borderline personality 
disorder.

In May 1980, the veteran underwent VA examination.  He 
complained of being nervous all the time.  He said he had 
nightmares, hallucinations, and heard voices.  He had a 
temper that was violent at times.  On examination, the 
veteran stated he had served in Vietnam for eight months.  He 
said he was treated on one occasion in service because he had 
attempted to overdose on heroin, and another time when he was 
hallucinating.  The veteran said he was involved in heavy 
combat and was a minesweeper.  He had auditory and visual 
hallucinations, which he related to service.  He had 
frightening nightmares.  The diagnoses were schizophrenia, 
paranoid type, in acute phase; and heroin abuse, by history.

In a February 1981 written statement, a VA social worker 
indicated the veteran had PTSD.  This was based upon his 
describing nightmares, a startle response, guilt, and crowd 
avoidance.  The social worker noted an incident in the 
veteran's service records in which he was involved in a truck 
accident that killed a friend.

In June 1981, the veteran underwent VA examination.  He 
complained of nightmares, flashbacks, auditory 
hallucinations, depression, startle reaction, and paranoia.  
On examination, he was anxious and tense.  His palms were 
sweaty.  He was noted to be less suspicious than during his 
previous examination, and he was not hallucinating.  His 
affect was flattened.  He spoke in a monotone, and showed 
some ideas of reference.  His judgment was improving.  He had 
some insight.  The diagnosis was schizophrenic disorder, 
paranoid type, chronic, moderate, in partial remission.

December 1986 VA records show the veteran was hospitalized 
again, this time for chest pain.  One of his diagnoses was of 
a borderline personality.

An October 1994 written statement from the Veterans Benefits 
Clearinghouse, Inc., indicates the veteran received 
individual, group, and family counseling.  Referrals were 
also made to the VA medical center for PTSD evaluation.  He 
had been seen there since July 1990.

VA hospitalization records dated from October to November 
1994 show the veteran was admitted for cocaine dependence.  
He was observed to have possible PTSD during that time, but 
it was not treated.

VA hospitalization records dated in July and August 1995 show 
the veteran had diagnoses of polysubstance abuse and PTSD.

VA outpatient records dated from August 1995 to September 
2000 show the veteran continued to receive treatment for 
various mental health disorders, including PTSD.

A November 1995 VA record shows the veteran sought treatment 
for cocaine abuse.

In December 1995, the veteran testified before a Decision 
Review Officer at the RO.  He testified that he had struggled 
since service separation with employment problems and 
substance abuse.  He reported that he was first diagnosed 
with PTSD in 1979.  He stated that he had last worked in 
1992.  He was angered by people who spoke foreign languages.  
He said he would drink alcohol when nightmares begin.  He 
told the story about the drive he did not go on, in Vietnam.  
A friend of his took the vehicle instead, he was injured or 
killed, and the truck came back very messed up.  Another 
time, he was in a vehicle as the shotgun guard, and he 
believed the truck hit a mine.  All he remembered was waking 
up in the field hospital.  He had numbness in one leg, and 
believed it was gone.  The doctors thought he had 
psychosomatic injuries.  He now had recurring dreams about 
waking up in that hospital, and about the vehicle accident.  
He said he had experienced no psychiatric problems prior to 
service.

In January 1996, the veteran underwent VA examination.  It 
was noted that his military occupational specialty when he 
served was combat engineer.  The examiner noted that despite 
the veteran's reports of intense combat experiences, as was 
well known with combat engineers, previous psychiatric 
evaluations did not give credence to his exposure to combat 
conditions.  The examiner further noted that he had 
previously been unable to participate in a meaningful way 
with a PTSD workup.  He also had many other major psychiatric 
diagnoses, which clouded the original or primary diagnosis, 
which the examiner believed was PTSD.  The examiner noted the 
veteran's several hospital admissions.  In the examiner's 
opinion, many, if not most, of the veteran's other 
psychiatric symptomatology originated with his original 
traumatic experience in Vietnam.

The examiner noted that, in previous years, the veteran had 
been diagnosed with depression, paranoid schizophrenia, 
heroin addiction, PTSD, alcohol abuse and dependence, cocaine 
abuse and dependence, and borderline personality disorder.  
On several occasions, the veteran had sought PTSD evaluation 
but became too paranoid to cooperate with the evaluations.  
It was difficult to elicit appropriate primary information 
from the veteran.  The veteran asserted that his traumatic 
memories of service caused him to seek out and ingest various 
substances.

At times, the veteran had both hallucinations and delusions.  
Therefore, his ability to reality test was marginal.  It was 
the examiner's opinion that the primary and basic cause of 
all his symptomatology was referable to Vietnam.  The veteran 
reported severe anxiety around people who were Asian, and 
reported he could not even eat rice.  The veteran described a 
growing hyper-alertness, a pervasive fear, a total lack of 
trust, a growing paranoia, and an agitation which was only 
manageable if he turned to drugs, while he was in Vietnam.  
He described racism in the military.

The veteran also complained of experiencing severe survival 
guilt, which was related to his recurrent depressive 
symptomatology.  He explained that a friend of his took his 
truck out one day instead of the veteran, because the veteran 
was on sick call.  The other man then hit a land mine, and 
was badly injured.  The truck came back with no wheels.  He 
felt so guilty he named his only son after this friend.  
This, and other demonstrated symptoms, were noted to be 
indicative of PTSD.

The examiner opined that the veteran had separate 
recognizable symptoms of PTSD.  He had poor sleep with 
recurring combat nightmares.  He had flashbacks and 
continuous anxious hypervigilance.  He did not trust people 
and had survivor's guilt.  He was very explosive from minor 
stimuli.  He also had dissociative episodes which were 
terrifying for him.

On examination, the veteran was alert, oriented, and 
cooperative.  He was articulate and explained that he trusted 
the examiner because he had previously seen the examiner on 
three separate occasions.  Therefore, he was able to speak 
with a great deal of insight and distance on what were quite 
clearly psychotic symptoms.  It was clear from a review of 
his chart that the veteran was not always able to maintain 
the clear line of thinking he demonstrated during the 
examination.  It was clear that, at times, the veteran was 
psychotically and suicidally depressed.  He was hallucinatory 
and delusional.  He was also severely affected by the 
negative effects of alcohol, cocaine, and heroin.  At the 
time of the examination, the veteran was doing adequately 
well off all substances, and was neither psychotic nor 
overwhelmingly depressed.  Therefore, he was able to describe 
his symptoms in a coherent, chronological way.  It seemed 
clear from his description that his primary symptoms were 
related to his trauma.  The diagnoses were PTSD, major 
depression symptoms in remission, and psychotic disorder, not 
otherwise specified, symptoms in remission.

In a July 1996 written statement, the veteran described his 
claimed stressors.  He indicated that while he was in 
service, he encountered racism, social division, death, and 
destruction.  The memories of his own troops fragging each 
other was still fresh in his mind.  He relived every moment 
of every action like it was yesterday.  He complained of 
nightmares, paranoia, insomnia, and alienation.  He was 
haunted by the memory of his friend, who was his replacement 
driver.  The veteran never saw him after the incident, when 
the truck came back riddled with bullet holes.  In his 
capacity as a demolition specialist, it was clear to the 
veteran what had happened.  After service, he returned to his 
wife, and there was a big difference in his behavior, which 
led to divorce.

In August 1996, the RO sent a letter to the United States 
Army and Joint Services Environment Support Group (ESG).  The 
veteran's military information was provided.  His claimed 
stressors were also provided.  An investigation into the 
incident involving the veteran's friend who crashed his truck 
was requested.

In July 1997, the RO received a response from the ESG.  A 
copy of an Operational Report was included.  The record 
indicated that elements of the reporting unit suffered 
casualties during the reporting period.  However, none were 
indicated for the veteran's Company.  Army records do not 
document the replacement of one soldier by another.  U.S. 
Army casualty files did not list the veteran's friend as 
wounded or killed in action.

In December 2002, the veteran again underwent VA examination.  
He indicated that at one point he was part of a convoy that 
was escorting other troops and he saw a man get his legs 
blown off when a land mind exploded.  This was extremely 
horrifying for him.  He also described the previously 
mentioned truck incident, and the time he believed he ran 
into a land mine and woke up in a field hospital.

The veteran said he re-experienced these traumas on a number 
of occasions, up to twice per month.  He would become 
extremely upset around Asian people or people eating rice.  
This usually led to hallucinatory experiences, where he saw 
things that happened to him in Vietnam.  He made a definite 
effort to avoid things associated with Vietnam.  He tried to 
avoid crowds.  He spent a lot of time by himself, and would 
not leave the house.  He had few friends, and had trouble 
sleeping.  He complained of nightmares and hypervigilance.  
He startled easily in response to loud noises.  He described 
previous trouble with alcohol, but was sober now.

Memories of Vietnam were triggered by rainstorms, rice, or 
seeing Vietnamese people.  He experienced a rapidly beating 
heart.  He avoided people and events that reminded him of 
Vietnam.  He felt burnt-out emotionally.  He had marked 
difficulty with hyperirritability, sleep difficulties, 
memory, and concentration problems, hypervigilance, and 
hyperarousal to loud noises.  Orientation and intellectual 
functioning were intact.  Insight and judgment were good.  
The diagnosis was PTSD, chronic, delayed.

In February 2005, the RO received a response from the 
National Personnel Records Center (NPRC), indicating that it 
had searched all three specified 30-day periods for morning 
reports which the RO had requested for the veteran's Engineer 
company, to document the veteran's claimed in-service 
stressors.  The NPRC indicated that no supportive entries 
were found regarding the veteran's allegation.

II.  Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-1 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In a May 2004 letter, the RO informed the veteran of the VCAA 
and its effect on his claim.  In addition, the veteran was 
advised, by virtue of a detailed May 1995 statement of the 
case (SOC) and June 1996, October 1997, August 2002, and 
February 2005 supplemental statements of the case (SSOCs) 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claim.  We therefore believe that appropriate notice has 
been given in this case.  The Board notes, in addition, that 
a substantial body of lay and medical evidence was developed 
with respect to the veteran's claim, and that the SOC and 
SSOCs issued by the RO clarified what evidence would be 
required to establish entitlement to service connection.  The 
veteran responded to the RO's communications with additional 
evidence and argument, thus curing (or rendering harmless) 
any previous omissions.  Further, the claims file reflects 
that the February 2005 SSOC contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2004).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  Any notice provided by VA 
must be read in the context of prior, relatively 
contemporaneous communications.  See Mayfield, supra, slip 
op. at 27. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.
B.  Discussion

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability (in this case, a psychiatric 
disorder) was incurred in service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Notwithstanding the lack of a 
diagnosis of a psychiatric disorder during active duty, 
service connection may still be granted if all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2002); Cosman v. Principi, 3 
Vet. App. 503, 505 (1992).

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 
(1998), Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  The diagnosis of PTSD 
must comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  See generally 
Cohen v. Brown, supra; 38 C.F.R. § 4.125.

The evidence required to support the occurrence of an in-
service stressor for PTSD varies "depending on whether or 
not the veteran was 'engaged in combat with the enemy'. . . .  
Where . . . VA determines that the veteran did not engage in 
combat with the enemy . . . the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  The requisite additional evidence may be obtained 
from sources other than the veteran's service medical 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table); see also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. 
Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, supra.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  The 
Board is bound by the holding of the General Counsel opinion.  
38 U.S.C.A. § 7104(c).  Pursuant thereto, a PTSD claim is to 
be evaluated based upon "all pertinent evidence in each 
case, [with] assessment of the credibility, probative value, 
and relative weight of the evidence," with "no statutory or 
regulatory limitation on the types of evidence that may be 
used in any case to support a finding that a veteran engaged 
in combat with the enemy."  Id.  If the evidence establishes 
that the veteran engaged in combat with the enemy and his 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, his lay testimony alone may establish the occurrence 
of the claimed in-service stressor.

Where a determination is made that the veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau, Dizoglio, supra.  In such cases, the 
record must contain corroborative evidence that substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West v. Brown, 7 
Vet. App. 70, 76 (1994); Zarycki v. Brown, supra.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1996).

However, in June 1999, and retroactive to March 1997, that 
regulation was amended to read as follows:

Service connection for [PTSD] requires medical 
evidence diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current 
symptoms and an in-service stressor; and 
credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is 
related to that combat, in the absence of clear 
and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the 
evidence establishes that the veteran was a 
prisoner-of-war under the provisions of § 3.1(y) 
of this part and the claimed stressor is related 
to that prisoner-of-war experience, in the 
absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions 
and hardships of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

64 Fed. Reg. 32,807 (June 18, 1999), codified at 38 C.F.R. § 
3.304(f) (2001) (effective March 7, 1997).  The amendment 
implemented the Cohen decision, which had held that 38 C.F.R. 
§ 3.304(f) did not adequately reflect the law of the 
governing statute, 38 U.S.C.A. § 1154(b).  The effective date 
of the amendment, March 7, 1997, was the date the Cohen 
decision was issued by the Court.

More recently, section 3.304(f) was again amended, with 
specific regard to PTSD claims based upon personal assault 
upon the veteran not involving any combat type of situation.  
The regulation now reads, in pertinent part:

Service connection for [PTSD] requires medical 
evidence diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current 
symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service 
stressor occurred.  Although service connection 
may be established based on other in-service 
stressors, the following provisions apply for 
specified in-service stressors as set forth 
below:

(1)  If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.

(2)  If the evidence establishes that the 
veteran was a prisoner-of-war under the 
provisions of § 3.1(y) of this part and 
the claimed stressor is related to that 
prisoner-of-war experience, in the 
absence of clear and convincing evidence 
to the contrary, and provided that the 
claimed stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.

(3)  [for claims based upon in-service 
personal assault in a non-combat 
setting].

67 Fed. Reg. 10,330 (March 7, 2002), now codified at 38 
C.F.R. § 3.304(f) (2004).  The effective date of the 
amendment was March 7, 2002, the date of its issuance as a 
final rule.

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the Board considers both the former and the 
current legal criteria.  See, e.g., VAOPGCPREC 7-2003.  The 
effective-date rule established by 38 U.S.C.A. § 5110(g), 
however, prohibits the application of any liberalizing rule 
to a claim prior to the effective date of such law or 
regulation.  The veteran does get the benefit of having both 
the old regulation and the new regulation considered for the 
period after the change was made.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991), to the extent it held that, 
where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to appellant should apply).  See also VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2004).

In this case, both the 1999 and 2002 amendments are 
applicable to the appeal, inasmuch as the veteran's PTSD 
claim was received in October 1994.  To whatever extent one 
version of the regulation may be more advantageous to the 
appellant, the Board will apply that version.

The Board notes that there is a diagnosis of PTSD of record.  
Therefore, the primary question which must be resolved in 
this decision is whether the evidence of record supports a 
conclusion that the veteran sustained a qualifying stressor 
within the requirements of 38 C.F.R. § 3.304(f), as discussed 
above.  Without such corroboration of a qualifying stressor, 
the question of the validity of a diagnosis of PTSD, and 
therefore whether further medical inquiry should be conducted 
under the VCAA, is irrelevant.  See Moreau, 9 Vet. App. at 
395-396; Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described).

After reviewing the evidence of record, the Board first finds 
that the preponderance of the evidence establishes that the 
veteran did not engage in combat.  While the veteran noted 
that he was a combat engineer in service, he does not 
specifically contend, nor do his records show, that he 
engaged in combat with the enemy.  He has indicated that he 
believed that his truck hit a mine, causing an accident, but 
there is no evidence of record that what the veteran was 
involved in was other than an ordinary traffic accident.  
While the veteran indicated that he remembered nothing except 
waking up in the field hospital, his service medical records 
indicate he never lost consciousness.  Furthermore, his 
military personnel and medical records did not provide any 
corroboration that he participated in combat.  The veteran 
was not in receipt of decorations or awards suggestive of 
combat status.  The record reflects that he served in the 
Republic of Vietnam from March 1971 to December 1971, as a 
combat engineer/bridge specialist.  However, the record does 
not confirm that the veteran was involved in any specific 
combat incidents.

Therefore, as to this issue, the Board must conclude that the 
veteran did not engage in combat, as that term is defined for 
VA benefit purposes.  We must weigh all the evidence that 
supports or opposes the veteran's assertion.  Most 
significant is that the responses from ESG and NPRC failed to 
confirm that the veteran had combat status.  VA's efforts to 
glean confirmatory evidence of combat involvement from the 
record, either direct or circumstantial, including his 
service personnel records and ESG reports as to the 
activities of his unit of assignment, have elicited no 
supportive evidence.  That leaves only an assessment of the 
credibility of the veteran's own statements.

Unfortunately, the veteran's accounts of his Vietnam tour 
have been so inconsistent as to militate against credibility.  
For example, as noted above, there is documentation of his 
being involved in a truck accident, in which he was driving 
and his abdomen struck the steering wheel, causing nausea but 
no unconsciousness.  Other accounts, however, which are not 
documented, indicate that a friend was killed in the 
accident, or that the veteran was riding "shotgun" and the 
vehicle hit a land mine, after which he woke up in the 
hospital.  The other incident he has described involves a 
truck mission in which another soldier went in the veteran's 
place, and was either killed or wounded; the veteran did not 
see the individual again, but he states that the truck was 
returned, either with its wheels blown off by a land mine or 
riddled with bullet holes.  He has also asserted, without 
specifics, that he saw heavy combat, saw a man lose his legs 
in a mine explosion on a convoy, and has memories of his own 
troops fragging each other.

The Board has no reason to doubt that the veteran knew of 
individuals who were killed or injured in Vietnam, and he did 
receive the VSM and NDSM.  However, evidence of the veteran's 
presence in Vietnam, or of participation of members of the 
veteran's larger unit in an overall operation or campaign 
does not necessarily, in itself, establish that the veteran 
engaged in combat, because those terms ordinarily may 
encompass both combat and non-combat activities.  See 
VAOPGCPREC 12-99, supra.  We must weigh all the evidence that 
supports or opposes the veteran's assertions, and objective 
evidence of combat status is lacking in this record.  
Therefore, as to this issue, the Board finds that the veteran 
did not engage in combat, as that term is defined for VA 
benefits purposes. 

However, the analysis does not end here.  Even though the 
Board has found that the veteran did not engage in combat, if 
one of his claimed stressors is verified, he may still be 
service connected for PTSD.  Therefore, while the evidence of 
record does not verify that he has combat status, if one of 
the veteran's stressors is verified, and that stressor is 
found to be related to his previous PTSD diagnosis, service 
connection can be granted.

The Board in no way intends to impugn the sincerity of the 
veteran's statements about his service, but as a non-combat 
veteran his statements that these events occurred are 
insufficient, by themselves, to establish entitlement to 
service connection.  As discussed in detail above, in the 
case of a veteran who has been found not to serve in combat, 
there must be credible supporting evidence obtained to 
authenticate the stressor events which he advances in support 
of his PTSD claim.

The record reflects that VA attempted to obtain verification 
of the veteran's alleged stressors from the appropriate 
officials at the ESG.  The RO provided the service department 
with all relevant information contained in the claims folder 
regarding the veteran's circumstances of service and his 
descriptions of the alleged stressors.  The ESG provided 
copies of an Operational Report - Lessons Learned, submitted 
by the 39th Engineer Battalion, the higher headquarters of 
the 511th Engineer Company - Panel Bridge, which documents 
the reporting units, locations, missions, and significant 
activities from August 1971 to December 1971.  There was no 
documentation showing that the veteran's unit suffered any 
casualties, including that of the friend he indicated drove 
his vehicle in his place.  In addition, morning report 
research was requested from the NPRC and failed to confirm 
any of the veteran's claimed stressors.  The Board must 
therefore conclude that there is no credible supporting 
evidence to substantiate that the veteran's claimed in-
service stressors occurred.

As noted above, a diagnosis of PTSD is not dispositive where 
the record does not document the occurrence of in-service 
stressors upon which medical personnel have based the 
diagnosis.  In this case, the Board notes that the veteran 
has variously been diagnosed with depression, borderline 
personality disorder, substance abuse, and paranoid 
schizophrenia.  He has stated that he abused heroin in 
service. 

In summary, the Board finds that there is no credible 
supporting evidence to substantiate the veteran's claimed 
stressors.  Thus, his claim fails to satisfy one of the 
essential elements in establishing service connection for 
PTSD, i.e., credible evidence of an in- service stressor.  38 
C.F.R. § 3.304(f) (old and new versions).  Furthermore, the 
Board notes that the veteran's post-service medical examiners 
appear to have rendered diagnoses of PTSD based upon the 
veteran's unverified and uncorroborated accounts as to his 
in-service experiences.  Accordingly, the Board finds that 
such diagnoses are not probative.  See Swann, 5 Vet. App. at 
233.

In view of the foregoing, because complete evidentiary 
development has failed to provide credible supporting 
evidence of an in-service stressor, and because the diagnoses 
of PTSD in the record lack probative value, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
PTSD.  The benefits sought on appeal must, accordingly, be 
denied.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


